 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   MITCHELL GARRAWAY,                           1:17-cv-00533-DAD-GSA-PC
12                 Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                  REQUEST FOR FREE COPIES
13         vs.
14   JACQUILINE CIUFO, et al.,
15               Defendants.
16

17

18          Plaintiff is a federal prisoner proceeding pro se in this civil rights action pursuant to
19   Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now proceeds with Plaintiff’s
20   original Complaint filed on April 17, 2017, against defendants Jacqueline Ciufo (Unit Manager),
21   K. Miller (Corrections Officer), and Lieutenant J. Zaragoza (collectively, “Defendants”), for
22   failure to protect Plaintiff in violation of the Eighth Amendment. (ECF No. 1.)
23          On July 23, 2019, Plaintiff filed a request for the Clerk to send him copies of all
24   documents filed in this case on and after June 4, 2019. (ECF No. 79.) Plaintiff asserts that he
25   has not received any correspondence from the court, the Defendants, or his family since June 4,
26   2019. Plaintiff believes that his incoming and outgoing mail is being withheld and scrutinized
27   by “SIS/SIA staff” before delivery to Plaintiff or delivery to the post office. (ECF No. 79 at 2 ¶
28   2.)

                                                     1
 1          Plaintiff is informed that the only document filed in this case by the court or by
 2   Defendants since June 4, 2019, was the court’s order issued on July 22, 2019, denying Plaintiff’s
 3   motion to compel production of Abassi-related discovery. (ECF No. 78.) The court also received
 4   and filed three notices of change of address by Plaintiff, and Plaintiff’s motion for temporary
 5   restraining order. (ECF Nos. 76, 77, 79, 80.) If Plaintiff would like copies of any of these
 6   documents he must follow the instructions directly below.
 7          The Clerk does not ordinarily provide free copies of case documents to parties. The Clerk
 8   charges $.50 per page for copies of documents. See 28 U.S.C. ' 1914(a). Copies of up to twenty
 9   pages may be made by the Clerk’s Office at this court upon written request, prepayment of the
10   copy fees, and submission of a self-addressed envelope with sufficient postage affixed. The
11   fact that the court has granted Plaintiff leave to proceed in forma pauperis does not entitle him
12   to free copies of documents from the court.
13          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff request for free copies,
14   filed on July 23, 2019, is DENIED.
15

16   IT IS SO ORDERED.

17      Dated:     July 29, 2019                           /s/ Gary S. Austin
18
                                                     UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28


                                                    2
